OSCN Found Document:TULSA STOCKYARDS, INC. v. CLARK

	
				

OSCN navigation



        Home

        Courts

        Court Dockets

        Legal Research

        Calendar

        Help





						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only





TULSA STOCKYARDS, INC. v. CLARK2014 OK 14321 P.3d 185Case Number: 112240Decided: 03/11/2014THE SUPREME COURT OF THE STATE OF OKLAHOMACite as: 2014 OK 14, 321 P.3d 185
TULSA STOCKYARDS, INC., Petitioner,v.JASON CLARK, AS 
PRESIDENT AND CHIEF EXECUTIVE OFFICER OF COMPSOURCE OKLAHOMA, Respondent.

ORIGINAL PROCEEDING FOR DECLARATORY RELIEFAND WRIT 
OF PROHIBITION OR MANDAMUS

¶0 In this original proceeding, petitioner seeks declaratory relief and an 
extraordinary writ. Petitioner challenges the CompSource Mutual Insurance 
Company Act, 2013 Okla. Sess. Laws, ch. 254 (codified at 85 O.S.Supp.2013, §§ 375.1 et 
seq.), as being contrary to the Oklahoma Constitution, Article X, § 15(A) 
(prohibiting gifts of public money), Article II, § 15 (prohibiting interference 
with contracts), and Article V, § 55 (prohibiting money being paid out of the 
State Treasury except by appropriation). The challenged legislation requires 
that CompSource Oklahoma be restructured to do business as a domestic mutual 
insurer under the name of CompSource Mutual Insurance Company effective January 
1, 2015, and vests all of CompSource Oklahoma's assets in CompSource Mutual 
Insurance Company. We previously assumed original jurisdiction.

EXTRAORDINARY WRIT DENIED.

R. Stratton Taylor and Mark H. Ramsey, Claremore, OK, for 
petitioner;Robert G. McCampbell, Klint A. Cowan, and Travis V. Jett, 
Oklahoma City, OK, for respondent;Patrick R. Wyrick, Solicitor General, and 
Cara N. Rodriguez, Assistant Solicitor General, Oklahoma City, OK, for the 
Oklahoma Attorney General;Sam Fulkerson and Elizabeth Bowersox, Oklahoma 
City, OK, for the State Chamber of Commerce, amicus curiae.


TAYLOR, J.
¶1 In this original proceeding, Tulsa Stockyards, Inc. (petitioner) 
challenges the constitutionality of the CompSource Mutual Insurance Company Act 
(Act), 2013 Okla. Sess. Laws, ch. 254 (codified at 85 O.S.Supp.2013, §§ 375.1 et 
seq.). The Act requires that CompSource Oklahoma (CompSource) be 
restructured to do business as a domestic mutual insurer without capital stock 
or shares under the name of CompSource Mutual Insurance Company (CompSource 
Mutual) effective January 1, 2015. Petitioner contends that CompSource is a 
state agency and its money and other assets, valued at approximately Two Hundred 
Sixty-five Million Dollars ($265,000,000.00), are assets of the people of 
Oklahoma. It contends that converting CompSource from a department of this State 
to an independent, licensed mutual insurance company without provision for the 
State to retain ownership of CompSource's assets is contrary to the prohibition 
against gifts of public money, Okla. Const., art. X, § 15(A); the prohibition 
against interference with contracts, Okla. Const., art. II, § 15; and the 
prohibition against money being paid out of the State Treasury except by 
appropriation, Okla. Const., art. V, § 55.1 CompSource responds that its money and 
other assets belong to its insured employers and their employees and that its 
money is not State money under Moran v. State ex rel. Derryberry, 1975 OK 69, 534 P.2d 1282.
¶2 We assumed original jurisdiction to revisit the nature and ownership of 
CompSource's money and other assets, to consider the continued efficacy of our 
Moran opinion, and to determine whether our constitution prohibits the 
Oklahoma Legislature from transferring CompSource's money and other assets to a 
domestic mutual insurer. We conclude that CompSource's money and other assets 
are held in trust for the benefit of the employers and employees protected by 
the insurance issued by CompSource, our Moran opinion remains sound law, 
and the Oklahoma Constitution does not prohibit the Legislature from placing 
CompSource's money and other assets in trust with a domestic mutual insurer.
I. COMPSOURCE OKLAHOMASUCCESSOR TO THE STATE 
INSURANCE FUND
¶3 The Oklahoma Legislature created the State Insurance Fund (Fund) in 1933 
to provide workmen's compensation insurance to public employers and to private 
employers who were unable to secure insurance from private insurers. 1933 Okla. 
Sess. Laws, ch. 28 (most recently codified at 85 O.S.1991, § 131, et seq.). 
The Legislature established the Fund as a revolving fund2 in the State Treasury that 
consisted of any specific appropriation3 made to it, all insurance premiums received, and all 
property, securities, and interest acquired through the use of the money in the 
revolving fund. 1933 Okla. Sess. Laws, ch. 28, art. 2, § 1(a) (amended by 1937 
Okla. Sess. Laws, ch. 72, art. 3, § 3(a) and codified at 85 O.S.1941, § 131(a)). The 
Legislature directed that the Fund's money shall be applicable to the payment of 
losses sustained on account of the insurance contracts issued by the Fund and to 
the payment of expenses to administer the Fund. 1933 Okla. Sess. Laws, ch. 28, 
art. 2, § 1(b) (amended by 1937 Okla. Sess. Laws, ch. 72, art. 3, § 3(b) and 
codified at 85 O.S.1941, § 
131(b)). The Legislature made the State Treasurer the custodian of all 
monies in the Fund and required a separate bond from the State Treasurer for the 
faithful performance of the duties of custodian of the Fund. 1933 Okla. Sess. 
Laws, ch. 28, art. 2, § 5 (codified at 85 O.S.1941, § 135).
¶4 From its inception, state officials controlled the Fund expressly without 
liability on the part of the state beyond the money in the revolving fund. 1933 
Okla. Sess. Laws, ch. 28, art. 2, § 1(a) (amended by 1937 Okla. Sess. Laws, ch. 
72, art. 3, § 3(a) and codified at 85 
O.S.1941, § 131(a)). Initially, the State Industrial Commission administered 
the Fund. 1933 Okla. Sess. Laws, ch. 28, art. 2, § 2. In 1937, the Legislature 
created a Board of Managers to supervise the operation of the Fund and 
authorized the Board of Managers to appoint a State Insurance Fund Commissioner 
to administer the Fund. 1937 Okla. Sess. Laws, ch. 72, art. 3, §§ 1 and 2 
(codified at 85 O.S.1941, §§ 131a 
and 131b). The five members of the Board of Managers were the Governor, the 
Chairman of the State Industrial Commission, the Secretary of the State 
Insurance Board, the Insurance Commissioner, and the State Highway 
Commissioner.4
Id. § 131a. The Legislature authorized the Board of Managers to fix the 
premium rates to be charged by the Fund for insurance. 1937 Okla. Sess. Laws, 
ch. 72, art. 3, § 4 (codified at 85 
O.S.1941, § 132). The Legislature authorized the State Insurance Fund 
Commissioner to conduct the insurance business as a private carrier might do, 
id., but limited the Commissioner's power to refuse to issue insurance. 
85 Ohio St. 1941, § 134(2) (currently 
codified at 85 Ohio St. 2011, § 
382(A)(2)). The Legislature also authorized the Commissioner to sue and be 
sued, to make and enter into contracts of insurance, and to invest and reinvest 
monies belonging to the Fund. 1937 Okla. Sess. Laws, ch. 72, art. 3, § 5 
(codified at 85 O.S.1941, § 133). 
The Legislature expressly directed that the Fund shall be fairly competitive 
with other insurance carriers and that the Fund shall become neither more nor 
less than self-supporting. 1933 Okla. Sess. Laws, ch. 28, art. 2, § 1(c) 
(amended by 1937 Okla. Sess. Laws, ch. 72, art. 3, § 3(c) and codified at 85 O.S.1941, § 131(c)).
¶5 The purpose of the Fund and the duties, responsibilities, and restrictions 
imposed upon the Commissioner, now the President and Chief Executive Officer,5 and the Board 
of Managers were prescribed in the 1941 codification of the workers' 
compensation statutes. Even though the statutes have since been amended many 
times, the substance of the 1941 codification has remained the same. 
Importantly, the legislative application of the money in the Fund to the payment 
of losses sustained on account of the insurance policies and to the payment of 
expenses to administer the Fund has remained the same. 85 O.S.1941, §§ 131(b) and 139 
(currently codified at 85 O.S.2011, 
§§ 375 and 389). In 2001, the Legislature amended §§ 131, 131a and 131b to 
change the Fund's name to CompSource Oklahoma. 2001 Okla. Sess. Laws, ch. 378, 
§1. In renaming the Fund, the Legislature made no changes to the operation and 
management of and expenditures from the revolving fund. The most recent 
codification of the CompSource statutes is 85 O.S.2011, §§ 375 - 401. In 
section 53 of the challenged Act, the Legislature has directed the repeal of 85 O.S.2011, §§ 375 - 401, with 
exceptions.6 
2013 Okla. Sess. Laws, ch. 254, § 53. Section 53 will not be effective until 
January 1, 2015. Id. § 55.
¶6 Our early jurisprudence recognized that the Fund, a statutory creature 
engaged in the insurance business under the control of state officials, was a 
department of the State engaged in a private enterprise to fulfill a public need 
for workers' compensation insurance. In O.K. Constr. Co. v. Burwell, 1939 OK 248, 93 P.2d 1092, the Fund appealed an 
award of the State Industrial Commission but did not post an appeal bond. The 
Court viewed the Fund as a department of the State and did not require an appeal 
bond.


It is observed that no legislative, judicial, or governmental functions 
    are authorized by the terms of the act, but the powers granted are 
    administrative in character and may be terminated at any time at the will of 
    the Legislature. The powers and duties are exercised by elected and 
    appointed state officers who perform said functions without added 
    compensation. We are not here dealing with an independent corporate entity 
    or a governmental agency created by law and vested with a measure of 
    governmental power, but a mere department created for a fixed and limited 
    purpose, over which the state, through its Legislature and its officials, 
    retains absolute domination and control. The State Insurance Fund, 
    therefore, is a department of the state of Oklahoma within the meaning of 
    that term as used in section 514, supra, and is not required to give an 
    appeal bond.
Id. at ¶10, 93 P.2d at 1094.
¶7 However in deciding whether the statute of limitations ran against the 
Fund in a contract action, the Court viewed the Fund as a private insurer. 
State Ins. Fund v. Taron, 1958
OK 282, 333 P.2d 508. The 
Taron Court ruled that the Fund's suit for indemnity arose "out of the 
management and administration of its insurance business" and the "statutes of 
limitations therefore apply to it to the same extent as to any other private 
insurance carrier." Id. at ¶15, 333 P.2d at 513.
¶8 The Court extended tort sovereign immunity to the Fund in State v. 
District Court of Oklahoma County, 1954 OK 171, 278 P.2d 841, a suit filed against 
the Fund for damages resulting from an automobile accident. The Court recognized 
that the Fund was created for the specific purposes of protecting employers 
against the workmen's compensation liability and of paying injured employees the 
compensation due them and reasoned that allowing "the Fund to be sued in tort 
would be to take the money specifically set aside to pay injured workmen" which 
could easily bankrupt the Fund. Id. at ¶10, 278 P.2d at 843. Short-lived, 
the District Court of Oklahoma County opinion was overruled in State 
v. Bone, 1959 OK 135, 344 P.2d 562, 563: Syllabus by 
the Court, No. 1:


1. The legislature of this state, by the enactment of 85 O.S.1951, 
    Section 133 [sue and be sued provision], waived the sovereign immunity of 
    the State Insurance Fund from all suits arising out of any act, deed, matter 
    or things made, omitted, entered into, done or suffered in connection with 
    the State Insurance Fund in the administration and management of the 
    business and affairs of said Fund; and, the Fund, while engaged in the 
    insurance business, a purely business enterprise, as distinguished from a 
    mandatory duty or governmental function, assumes the obligations and 
    liabilities incident to the business the same as when carried on by private 
    corporations or individuals, including actions for damages caused by one of 
    their employee's negligence in driving his car while on a mission for the 
    Fund. In applying this rule, we overrule State ex rel. State Ins. Fund v. 
    District Court of Oklahoma County, Okl., 278 P.2d 841, in so far as it 
    conflicts with our holding herein.
¶9 After Bone, this Court did not extend sovereign immunity to the 
Fund until we determined that the definition of "agency" in the Governmental 
Tort Claims Act, 51 O.S.1991, §§ 151, et seq., included the Fund and 
superceded the Bone pronouncement. Fehring v. State Ins. Fund, 2001 OK 11, 19 P.3d 276. Recognizing the 
governmental entity/private enterprise characteristics of the Fund (SIF), 
Fehring explained:


Further, although State ex rel. State Insurance Fund v. Bone, 1959 OK 135, 344 P.2d 562 held - prior to the 
    GTCA's enactment - that SIF was not within the traditional immunity afforded 
    the sovereign because it was an agency or instrumentality of the State 
    engaged in a business enterprise, as distinguished from a purely 
    governmental function, Bone was decided when a distinction was made 
    between governmental and proprietary functions of governmental entities for 
    sovereign immunity purposes. See Vanderpool v. State, 1983 OK 82, 672 P.2d 1153 (general discussion 
    of governmental/proprietary function issue) and Hershel v. University 
    Hospital Foundation, 1980 OK
60, 610 P.2d 237, 242 
    (recognizing the Court's treatment of SIF in Bone involved a holding 
    that SIF was a State enterprise engaged in a proprietary function not 
    entitled to sovereign immunity). The previous distinction existing in 
    sovereign immunity law by virtue of a State entity being engaged in a 
    proprietary function - rather than a governmental one - no longer applies 
    because, under 51 Ohio St. 1991, § 
    166, the GTCA's provisions are applicable to both governmental and 
    proprietary functions of State entities within its 
sphere.
Id. at ¶21, 19 P.3d at 282-283 (footnote omitted).
¶10 The general purpose of the Fund, now CompSource, is to insure employers 
against liability for workers' compensation claims and to assure employees 
entitled to benefits under our workers' compensation laws receive such benefits 
through the insurance. The Fund was and is an insurer of last resort for those 
employers unable to obtain insurance from a private insurer. From its beginning, 
the Fund has been recognized as a nonprofit department engaged in the private 
insurance business under the control of state officials to fulfill a public need 
for workers' compensation insurance.
II. MORAN V. STATE EX REL. DERRYBERRY1975 OK 69, 534 P.2d 1282. 
¶11 In 1974, the Oklahoma Legislature directed the State Insurance Fund 
Commissioner to liquidate assets and deposit surplus money in the amount of Four 
Million Dollars in the Fund to be appropriated by the Legislature. 1974 Okla. 
Sess. Laws, ch. 209, §§ 1 and 2 (codified at 85 O.S.Supp.1974, §§ 152 and 153). 
The 1974 appropriation to the State Board of Education included an appropriation 
of Four Million Dollars from the Fund. 1974 Okla. Sess. Laws, ch. 234, § 4. John 
C. Moran and other employers insured by the Fund sued to enjoin the liquidation 
of the Fund's assets. The district court declared both legislative acts to be 
unconstitutional and enjoined the State Insurance Fund Commissioner and the 
Board of Managers of the Fund from liquidating the assets. The Oklahoma Attorney 
General appealed. In affirming the district court's declaratory judgment, this 
Court examined the legal status of the Fund and the legal status of the money 
and other assets of the Fund. Moran v. State ex rel. Derryberry, 1975 OK 69, 534 P.2d 1282.
¶12 As to the legal status of the Fund, first the Moran opinion 
considered the statutes creating the Fund:


Title 85 Ohio St. 1971 § 131, 
    provides that the Fund shall be administered "without liability on the part 
    of the State beyond the amount of said Fund" . . .; that it shall be a 
    Revolving Fund consisting of premiums received, all property and securities 
    acquired through use of its moneys, and all interest earned upon its moneys; 
    and that "Said Fund shall be fairly competitive with other insurance 
    carriers and it is the intent of the Legislature that said Fund shall become 
    neither more nor less than self-supporting."
Id. at ¶13, 534 P.2d at 1284. Secondly, the Moran opinion 
considered the extant jurisprudence and in particular, the Bone 
opinion:


In State v. Bone, Okl., 344 P.2d 562, we held the State 
    Insurance Fund, as an agency or instrumentality of the State, did not have 
    the immunity of the State from suit, and could be sued and held liable for 
    damages because of negligence of its employee in operating a motor vehicle. 
    Therein we stated at page 568:
"* * * * Under no circumstances can the general funds of the State be 
    reached in order to satisfy an obligation of the Fund. Independent control 
    exists in the Fund to operate and maintain an insurance company in the same 
    manner as may be done by any privately owned insurance company. These 
    factors permit it (the Fund) to be regarded as an independent business 
    enterprise or entity."
And on page 569:


"* * * * we now hold that the State Insurance Fund is a business 
    enterprise as distinguished from purely governmental activities, and tort 
    liability attaches and may be adjudicated pursuant to the consent statute, 
    Sec. 133, 85 Ohio St. 1951, supra. In creating and undertaking the operation of 
    the State Insurance Fund, it is reasonable to think that the same 
    responsibilities were intended to be assumed as ordinary insurance companies 
    are obliged to assume."
Id. at ¶24, 534 P.2d at 1286.
¶13 Guided by the Bone opinion, Moran concluded that the Fund 
is a non-profit and non-loss insurer and that the State may not profit from the 
Fund:


These statements [in Bone] i.e., "Independent Control," and 
    "operate and maintain in the same manner as privately owned insurance 
    company," and "independent business," and "a business enterprise as 
    distinguished from purely governmental activities," when joined with the 
    legislative injunction "that said Fund shall become neither more nor less 
    than self-supporting" (§ 131, supra), compel the conclusion that the 
    Legislature did not intend for the State to gain a pecuniary profit from the 
    operation, nor to gain by reason of an unexpected "windfall" in the nature 
    of an alleged surplus or excess reserve, at the expense of the 
    premium-paying employers or the employee beneficiaries, in a declared 
    non-profit and non-loss insurance activity. That such is the clear majority 
    view is shown by the authorities and decisions.
There is no question that should the State Insurance Fund become 
    insolvent or fail to pay a workmen's compensation award, the employers 
    insured by the Fund would be called upon to pay the award according to its 
    terms. Atlas Wiring Co. v. Dorchester, 168 Okl. 337, 32 P.2d 913, and Rucks-Brandt 
    Const. Corporation v. Silver, 194 Okl. 324, 151 P.2d 399. It is plain the 
    insured employer is interested in seeing the Fund maintains reserves 
    sufficient to pay any claims. It is also clear the employees of such 
    employer have an interest in the maintenance of the 
reserves.
Id. at ¶¶25 and 26, 534 P.2d at 1286.
¶14 As to the legal status of the money in the revolving fund, the 
Moran Court turned to the plain meaning of the language in 85 O.S.1971, § 131(b) that the "Fund 
shall be applicable to the payment of losses sustained on account of insurance 
and to the payment of expenses in the manner provided in this Act." Id. 
at ¶32, 534 P.2d at 1287. The Moran Court concluded that the Fund's 
monies are held in trust for the policy-holding employers and their 
employees:


It is our conclusion the funds of the State Insurance Fund are not State 
    funds and do not belong to the State, that such funds are trust funds for 
    the benefit of employers and employees, and are not available for the 
    general or other purposes of the State, nor are they subject to 
    appropriation by the Legislature for purposes other than those contemplated 
    by the State Insurance Fund Act.
Id. at ¶34, 534 P.2d at 1288.
¶15 The Moran Court ruled that the challenged legislation interfered 
with the Fund's insurance contracts:


In Baker v. Tulsa Building & Loan Ass'n, 179 Okl. 432, 66 P.2d 45, 46, we stated the 
    well established rule of law as follows:
"The existing statutes and the settled law of the land at the time a 
    contract is made become a part of it and must be read into 
  it."
Therein we further stated:


"A `vested right' is the power to do certain actions or possess certain 
    things lawfully, and is substantially a property right, and may be created 
    either by common law, by statute, or by contract. And when it has once been 
    created, and has become absolute, it is protected from the invasion of the 
    Legislature by those provisions in the Constitution which apply to such 
    rights."
Article 2, § 15, Constitution of Oklahoma, provides that no law impairing 
    the obligation of contracts shall ever be passed.
The 1974 legislative laws, 85 
    O.S.Supp. 1974 §§ 152 , 153 , and § 4 of Senate Bill 434, Session Laws 
    1974, do impair the insurance contracts and rights of Appellees thereunder, 
    and are unconstitutional and void.
Id. at ¶¶37-39, 534 P.2d at 1288.
¶16 The Moran opinion has been often accepted as authority. This Court 
followed Moran in deciding that the Fund (SIF) was protected by the 
Governmental Tort Claims Act:


SIF's purpose, powers, duties and structure are primarily set out in 85 Ohio St. 1991, § 131 et seq., as 
    amended - part of our workers' compensation laws. It was created by 1933 
    legislation [O. K. Constr. Co. v. Burwell, 1939 OK 248, 93 P.2d 1092, 1093] to satisfy 
    the need for workers' compensation insurance for employers unable to procure 
    coverage from private insurance companies and in high risk industries. 
    Moran v. State ex rel. Derryberry, 1975 OK 69, 534 P.2d 1282, 1284. Today, 
    SIF's general purpose is simply to insure employers against liability for 
    workers' compensation claims and to assure employees entitled to benefits 
    under our workers compensation laws that they receive such benefits through 
    the insurance. 85 O.S. Supp. 
    1995, § 131. SIF provides such insurance to both private and public 
    employers. Also, SIF's governing statutes plainly indicate, although it is 
    to be fairly competitive with private insurance carriers providing such 
    insurance, SIF is generally a non-profit endeavor [§ 131(c)], and its 
    ability to decline to insure an employer for purposes of the employer's 
    workers' compensation liability is restricted. 85 O.S. Supp. 1996, § 
    134(A)(2).
Fehring v. State Ins. Fund, 2001 OK 11 at ¶11, 19 P.3d at 280 
(footnote omitted).
¶17 In deciding the Fund was an agency under the Governmental Tort Claims 
Act, Fehring recognized that the State Insurance Fund Commissioner is a 
state officer, citing 74 
O.S.Supp.1994, § 85.29; the Fund's personnel are under the Merit System of 
Personnel Administration, citing 74 O.S.Supp.1994, § 840-5.10; and supervision 
of the Fund is conducted by state officers or their appointees on the Board of 
Managers. Even so, Fehring did not disturb the Moran conclusion 
that the Fund's monies are trust funds:


Although this Court has recognized that generally the funds of SIF are 
    not State funds, but are trust funds held for the benefit of the 
    employers/employees protected by the insurance issued by SIF to provide 
    coverage in conformity with our workers' compensation laws [Moran v. 
    State ex rel. Derryberry, supra], the Court has, nonetheless, 
    unequivocally held SIF is a department of the State, over which the State, 
    through legislative enactment, wields absolute control of its functions, 
    powers and duties. O. K. Constr. Co. v. Burwell, supra, 93 P.2d at 
    1094. . . .
2001 OK 11 at ¶17, 19 P.3d at 
281 (footnote omitted).
¶18 This Court relied on Moran in deciding that the funds in the 
Petroleum Storage Tank Release Indemnity Fund belong to the State of Oklahoma.7 State ex 
rel. Wright v. Okla. Corporation Comm'n, 2007 OK 73, 170 P.3d 1024. The Oklahoma Court 
of Criminal Appeals relied on Moran in deciding that the Fund's monies 
are not public funds for purposes of criminal prosecution for making false 
claims against the State. State v. Young, 1999 OK CR 14, 989 P.2d 949. The Oklahoma Attorney 
General relied on Moran in its opinion that the Fund's monies are not 
public funds for purposes of the prohibition against an officer receiving 
benefit from the use of public funds in Art. X, § 11, Okla. Const. 2011 OK AG 14.
¶19 Oklahoma law is clear that CompSource and its predecessor were created to 
conduct insurance business for employers as a private carrier might do so as to 
be fairly competitive with private insurance carriers and to be nothing more 
than self-supporting. Oklahoma law is also clear that CompSource's monies were 
and are generated from the sale of workers' compensation insurance in accordance 
with the workers' compensation statutes and from the investment of such money 
and that CompSource's monies are held in trust for the benefit of the employers 
and employees protected by the insurance issued by CompSource. The monies in the 
revolving fund of the Fund and CompSource have not been assigned the legal 
status of State funds even though the Fund and CompSource have been assigned the 
legal status of State entities controlled by state officials.
¶20 Zaloudek Grain Co. v. CompSource Oklahoma, 2012 OK 75, ¶¶13 and 14, 298 P.3d 520, 525, recognized this 
paradox. In addressing the issue of whether CompSource was subject to the 
requirements in 36 O.S.2001, § 
3639 when it canceled its workers' compensation policy, Zaloudek 
revisited the 1933 legislation and early jurisprudence and made the following 
observations:


The State Insurance Fund (Fund) was created in 1933. CompSource is the 
    successor to the Fund. The Fund was created to be a "revolving fund" for the 
    purpose of insuring employers against liability for compensation under 
    Oklahoma's workers' compensation laws. CompSource has been described by this 
    Court as not being "an independent corporate entity or a governmental agency 
    created by law and vested with a measure of governmental power, but a mere 
    department created for a fixed and limited purpose, over which the state, 
    through its Legislature and its officials, retains absolute domination and 
    control." CompSource's employees are state employees and the President and 
    Chief Executive Officer's salary is set by statute. It is a state department 
    created for the purpose of insuring employers against liability for 
    compensation pursuant to the Workers' Compensation Code and is required to 
    be "fairly competitive with other insurance carriers." It is not an 
    incorporated stock insurer, an incorporated mutual insurer, a mutual benefit 
    association, a nonprofit hospital service and medical indemnity corporation, 
    a farmers mutual fire insurance association, a Lloyd's association nor a 
    reciprocal insurer.
The Fund/CompSource has been in existence for almost eighty years and yet 
    the legislature has not added it to the list of entities in the Insurance 
    Code's general definition of "insurer." . . .
2012 OK 75 at ¶¶13 and 14,
298 P.3d at 525 (footnote omitted).
¶21 Petitioner contends that in the nearly four decades after Moran, 
the law has changed to recognize the Fund/CompSource's sovereign immunity, to 
make the Fund/CompSource accountable under the merit system of personnel, to 
delegate to the Fund/CompSource responsibility for the Multiple Injury Trust 
Fund, and to expend state funds for the Fund/CompSource's surety bonds. These 
changes, however, do not alter the nature of the money and assets held in trust 
for the employers insured by CompSource and their employees. Having revisited 
the nature and ownership of CompSource's money, we find our Moran opinion 
remains sound. Moran is controlling precedent on the issue of the legal 
status of the Fund/CompSource as a department created by state statute for the 
purpose of insuring employers against liability for compensation pursuant to the 
workers' compensation law and the legal status of the Fund/CompSource's money as 
trust funds for the benefit of the insured employers and employees. Accordingly, 
we reaffirm Moran's conclusions that the monies and other assets of the 
State Insurance Fund, now CompSource, are not State funds and do not belong to 
the State and that those monies and other assets are held in trust for the 
benefit of the insured employers and employees.
III. THE COMPSOURCE MUTUAL INSURANCE COMPANY 
ACT2013 OKLA. SESS. LAWS, CH. 254
¶22 The challenged Act, CompSource Mutual Insurance Company Act, 2013 Okla. 
Sess. Laws, ch. 254 (codified at 85 
O.S.Supp.2013, §§ 375.1 et seq.), mandates that CompSource transition 
to a domestic mutual insurer, CompSource Mutual Insurance Company, effective 
January 1, 2015. The Act requires the Insurance Commissioner to approve articles 
of incorporation for CompSource Mutual and to issue a certificate of authority 
not later than August 1, 2014, the certificate to become effective January 1, 
2015. Id. § 375.3(A). Subsection 375.3(B) requires CompSource Mutual to 
be a financially independent, nonprofit corporation providing 
competitively-priced workers' compensation and related coverages for the benefit 
of Oklahoma citizens. Subsections 375.3(E), (F), and (G) require CompSource 
Mutual to be an insurance carrier under the Workers' Compensation Code and Title 
36 of the Oklahoma Statutes with some exceptions for a period of three years. 
Subsection 375.3(H) provides that CompSource Mutual shall not be considered a 
state agency, public body, department, or public trust within the Executive 
Branch of State Government.8 Subsection 375.3(I) states that CompSource 
Mutual:


1. Shall be organized and operated under Oklahoma law, but be independent 
    of the State of Oklahoma;2. Shall provide workers' compensation 
    insurance to any employer in Oklahoma which seeks such insurance and meets 
    other reasonable requirements relating thereto;3. Shall not be permitted 
    to dissolve; and4. Shall have a majority of the Board of Directors or 
    oversight body of such organization appointed by the Governor or legislative 
    officers as specified in Section 4 of this act.
¶23 CompSource Mutual's Board of Directors shall have supervision over the 
administration and operation of CompSource Mutual, id. § 375.6, and shall 
have full power to set actuarially sound rates to be charged for insurance for a 
period of three years. Id. § 375.7. The Board of Directors shall have ten 
members including the Lieutenant Governor or a designee, State Auditor and 
Inspector or a designee, one person appointed by the Governor, one person 
appointed by the Speaker of the House of Representatives, one member appointed 
by the President Pro Tempore of the Senate, and four persons elected by the 
policyholders of CompSource Mutual. Id. § 375.4. CompSource Mutual's 
board members, Chief Executive Officer, and other officers and employees will 
not be personally liable for any act performed in their "official capacity in 
good faith and without intent to defraud." Id. § 375.8.
¶24 CompSource Mutual shall have the legal right to sue and be sued, 
id. § 375.9; shall be subject to the premiums tax,9 id. § 375.10(A); and 
shall be protected by the Oklahoma Property and Casualty Insurance Guaranty 
Association. Id. § 375.10(B). Subsections 375.12(A) and (B) provide that 
CompSource Mutual shall be a continuation of CompSource and all of CompSource's 
assets shall vest in CompSource Mutual on January 1, 2015:


A. All revenues, monies, and assets of CompSource Mutual Insurance 
    Company belong solely to the Company and shall be governed by the laws 
    applicable to domestic mutual insurance companies. The state covenants with 
    the policyholders of the Company, persons receiving workers' compensation 
    benefits, and the Company's creditors that the state will not borrow, 
    appropriate, or direct payments from those revenues, monies, or assets for 
    any purpose. The state has no liability or responsibility to the 
    policyholders, persons receiving workers' compensation benefits, or the 
    creditors of the Company if the Company is placed in conservatorship or 
    receivership, or becomes insolvent.
B. CompSource Mutual Insurance Company may exercise all the rights, 
    privileges, powers, and authority of any other mutual insurance company 
    organized to transact workers' compensation insurance business in this 
    state, subject to the requirements of Title 36 of the Oklahoma Statutes. 
    Effective January 1, 2015:
1. The Company shall be considered to be a continuation of CompSource 
    Oklahoma as it existed prior to this act; and2. As a continuation of 
    CompSource Oklahoma, the Company is vested with all property, tangible and 
    intangible, real and personal, of CompSource Oklahoma and control of the 
    CompSource Oklahoma fund.
¶25 A plain reading of the Act reveals that the operation of CompSource 
Mutual will have many similarities to that of CompSource. CompSource Mutual will 
be in the private insurance business, organized and operated under Oklahoma law, 
but independent of the State of Oklahoma. It will serve the public need for 
workers' compensation insurance. CompSource Mutual will be supervised by a board 
of directors, the majority of which will be appointed by the Governor or 
legislative officers. CompSource Mutual will be a continuation of CompSource,10 and as a 
continuation of CompSource, CompSource Mutual will be vested with all of 
CompSource's assets. CompSource Mutual will not be permitted to dissolve except 
upon action by the Legislature and the Governor.
¶26 There are also noticeable differences. Some thirteen statutory schemes do 
not apply to CompSource Mutual that apply, at least in part, to CompSource.11 
Governmental bodies will not be required to purchase insurance from CompSource 
Mutual.12 
CompSource Mutual will be governed by the laws applicable to domestic mutual 
insurance companies.13
¶27 Petitioner does not question that the state may engage in private 
insurance business for a public purpose.14 Petitioner questions whether our 
state constitution prohibits the Legislature from converting a state department, 
CompSource, into a private insurance company. We are guided by well established 
principles in assessing the conformity of a challenged state statute to our 
fundamental law. Liddell v. Heavner, 2008 OK 6, ¶16, 180 P.3d 1191, 1199-1200. Our state 
and federal constitutions are the bulwark to which all statutes must yield. In 
reviewing a statute for conformity to the constitution, we begin with a 
presumption of constitutionality. Id. A statute will be upheld unless it 
is clearly, palpably, and plainly inconsistent with the constitution. Id. 
The party challenging a statute's constitutionality has a heavy burden to 
establish that the statute is in excess of legislative power. Id.
¶28 Petitioner takes the position that CompSource is a "major component 
unit"15 of 
the State, and it cannot be given away without just compensation. Okla. Const., 
art. X, § 15.16 In support, petitioner refers the Court to the 
"2012 Comprehensive Annual Financial Report for the State of Oklahoma" which, at 
page 63, lists CompSource as one of eight major component units and states: "The 
Fund provides a source of workers' compensation insurance for all employers 
within the state including state agencies and other governmental units. The Fund 
is financed through employer premiums." Apparently, the Fund was included in the 
2012 financial report because public entities purchase insurance from the Fund. 
However, a governmental accounting principle that requires CompSource to be 
included in an annual financial statement does not define the legal status of 
CompSource or its monies and other assets nor does it operate to destroy the 
pronouncements in Moran and subsequent jurisprudence.
¶29 Petitioner also contends that the Legislature has treated CompSource's 
money as State money when it captures CompSource's surplus funds through the 
"Market Equalization Assessment" much like it captures surplus funds from other 
state agencies. Enacted in 200917, 85 
O.S.2011, § 401 imposes "an annual market equalization assessment" at the 
rate of 2.25% on: 1) all of the direct written premiums after all returned 
premiums are deducted and before dividends paid to policyholders are deducted, 
2) all membership, application, policy and registration fees, and 3) all 
installment and finance fees or charges collected by CompSource, relating to 
written, continued and serviced insurance. Section 401 does not speak to surplus 
funds or the capture of agency surplus funds. Rather, the assessment in § 401 
mirrors the 2.25% insurance premiums tax in 36 O.S.2011, § 624, from which 
CompSource is exempted. As the language "market equalization" suggests, it 
appears to be an assessment to put CompSource on the same footing with similarly 
situated private insurers bearing the premiums tax burden. See note 7 
infra.
¶30 Petitioner argues that the Legislature cannot convert CompSource's assets 
into the assets of a private entity nor can it allow a private entity to assume 
assets of a state agency such as CompSource. This is so, according to 
petitioner, because, to qualify for the federal income tax exemption, 
"CompSource has affirmatively asserted that the State of Oklahoma provided its 
initial operating capital and that its assets will revert to the State of 
Oklahoma upon dissolution."18 We reject this argument because the federal tax 
exemption requires that the assets revert to the State upon dissolution or 
that State law does not permit the dissolution of such organization. Here, § 
375.3(I)(3) specifically provides that CompSource Mutual shall not be permitted 
to dissolve.
IV. CONCLUSION
¶31 Workers' compensation insurance and the state constitutional challenge 
presented in this original jurisdiction proceeding are matters imbued with 
serious public interest. We recognize that the statutes we review today will not 
become effective until January 1, 2015; however, this dispute threatens a 
serious disruption of our workers' compensation system.19 Accordingly, this Court 
previously assumed original jurisdiction to resolve this dispute. We conclude 
our opinion in Moran v. State ex rel. Derryberry, 1975 OK 69, 534 P.2d 1282, remains sound law. We 
also conclude that CompSource's monies and other assets are held in trust for 
the benefit of the employers and employees protected by the insurance issued by 
CompSource; the Oklahoma Constitution does not prohibit the Legislature from 
placing CompSource's money and other assets in trust with a domestic mutual 
insurer; and when transferred to CompSource Mutual, the trust impressed upon 
CompSource's money and other assets will continue.

EXTRAORDINARY WRIT DENIED.

ALL JUSTICES CONCUR.
APPENDIX TO OPINION
85 O.S.Supp.2013, Section 375.3, reads:
Section A. Effective January 1, 2015, CompSource Oklahoma shall operate as, 
and exercise the powers of, a domestic mutual insurer without capital stock or 
shares, in accordance with Title 36 of the Oklahoma Statutes, and shall be 
called CompSource Mutual Insurance Company. The Insurance Commissioner shall 
approve the Company's articles of incorporation and issue a certificate of 
authority to the Company to write workers' compensation insurance, as provided 
by Title 36 of the Oklahoma Statutes, not later than August 1, 2014, which shall 
become effective January 1, 2015. The Chief Executive Officer of CompSource 
Oklahoma shall take any measure necessary to accomplish the transition from 
CompSource Oklahoma to CompSource Mutual Insurance Company.
B. The Company shall be organized as a corporation benefitting the citizens 
of Oklahoma by providing workers' compensation and related coverages which are 
competitively priced that generally benefit the public, but remain a financially 
independent entity that is neither more nor less than self-supporting.
C. The Company may provide related coverage which is incidental to workers' 
compensation insurance, including but not limited to coverage for risks under 
the Longshore and Harbor Workers' Compensation Act (33 U.S.C. Section 901 et 
seq.) and Title IV of the Federal Coal Mine Health and Safety Act of 1969 as 
amended by the Black Lung Benefits Act of 1972, as enacted or as may be amended 
by the Congress of the United States and other coverage related to employee and 
employment risks.
D. The Company shall provide workers' compensation insurance coverage for 
volunteer firefighters as provided in Section 380 of Title 85 of the Oklahoma 
Statutes, as amended by this act.
E. The Company shall be an insurance carrier for purposes of the Workers' 
Compensation Code.
F. Except as otherwise provided in this act, the Company shall be subject to 
the requirements of Title 36 of the Oklahoma Statutes and all regulatory 
authority granted to the Insurance Commissioner as would any other domestic 
mutual insurance company.
G. The Company shall be exempt from the following provisions of Title 36 of 
the Oklahoma Statutes until three (3) years after the Company begins operating 
pursuant to subsection A of Section 3 of this act:
1. Article 9 [Oklahoma Insurance Rating Act for casualty insurance];
2. Article 9A [general insurance rating], other than Section 924.2 [reduced 
premiums for occupational safety plans] of Title 36 of the Oklahoma Statutes; 
and
3. Article 9B [Property and Casualty Competitive Loss Cost Rating Act].
H. CompSource Mutual Insurance Company shall not be considered a state 
agency, public body, department, public trust, or any other term used to 
describe an entity which is a part of the Executive Branch of the State of 
Oklahoma under any state statute or regulation, except as otherwise provided for 
in the CompSource Mutual Insurance Company Act. As such, Oklahoma state statutes 
that shall not apply to CompSource Mutual Insurance Company include, but are not 
limited to:
1. Sections 301 through 314 of Title 25, Oklahoma Open Meeting Act;
2. Sections 151 through 158.2 of Title 47, State-Owned Automobiles;
3. Sections 24A.l through 24A.29 of Title 51, Oklahoma Open Records Act;
4. Sections 151 through 200 of Title 51, The Governmental Tort Claims 
Act;
5. Title 61 of the Oklahoma Statutes, Public Buildings and Public Works;
6. Title 62 of the Oklahoma Statutes, Public Finance;
7. Sections 3-101 through 3-115 of Title 65, Department of Libraries;
8. Sections 201 through 217 of Title 67, Records Management Act;
9. Sections 301 through 303 of Title 67, Reproduction of Public Records;
10. Sections 305 through 317 of Title 67, Archives and Records 
Commission;
11. Sections 82.1 through 97 of Title 73, Capitol Grounds and 
Surroundings;
12. Chapters 4, 8, 10, 13, 17, 19, 27A, 30, 31, 37, 37A, 37B, 38A, 38B, 45, 
45A, 48, 49, 50, 53, 56, 61, 81 and 110A of Title 74; and
13. Section 34.2 of Title 80.
I. By enacting the CompSource Mutual Insurance Company Act, the Legislature 
creates CompSource Mutual Insurance Company which, subject to the provisions of 
this act:
1. Shall be organized and operated under Oklahoma law, but be independent of 
the State of Oklahoma;
2. Shall provide workers' compensation insurance to any employer in Oklahoma 
which seeks such insurance and meets other reasonable requirements relating 
thereto;
3. Shall not be permitted to dissolve; and
4. Shall have a majority of the Board of Directors or oversight body of such 
organization appointed by the Governor or legislative officers as specified in 
Section 4 of this act.
J. Effective January 1, 2015, any references in the Oklahoma Statutes to 
CompSource Oklahoma or The State Insurance Fund shall be deemed references to 
CompSource Mutual insurance Company.

FOOTNOTES

1 
Petitioner did not present full legal argument with authorities in support of 
the asserted violations of the prohibitions in the Okla. Const., art. II, § 15 
and art. V, § 55. Accordingly, we do not consider these challenges. 
Okla.Sup.Ct.R., Rule 1.11(k) (as amended June 14, 2013, effective August 1, 
2013, 2013 OK 67).

2 A 
revolving fund is a special fund in the State Treasury created by legislative 
act for a special purpose; a revolving fund may include direct taxes, fees, or 
other revenue dedicated to the special purpose; the legislative act creating the 
revolving fund and dedicating money to the revolving fund constitutes a 
continuing appropriation of the money which may be expended only for the special 
purpose; and, if the special fund is created from sources other than the general 
revenue fund, the special fund expenditures may not create an indebtedness 
against the State nor be payable out of, or charged against, the general revenue 
funds of the State. Edwards v. Childers, 1924 OK 652, 228 P. 472; Draper v. State Bd. 
of Equalization, 1966 OK 87, 
414 P.2d 276.

3 The 
1933 enactment made an appropriation of $25,000.00 for the purpose of paying 
awards from the Fund and directed that the $25,000.00 "shall be repaid to the 
State and refunded to the General Revenue Fund." 1933 Okla. Sess. Laws, ch. 28, 
art. 2, § 22. The "any specific appropriation" language in art. 2, §1(a) of the 
1933 enactment was not included in the 1937 version of the statute. There is 
some question as to whether the Legislature actually appropriated the initial 
$25,000.00, Moran, 1975 OK
69 at ¶17, 534 P.2d at 1285, but no party here argues that the $25,000.00 
was not repaid from the Fund if the appropriation was made.

4 
Presently, there are eight members of the Board of Managers of CompSource; they 
are the Director of the Office of Management and Enterprise Services or a 
designee, the Lieutenant Governor or a designee, the State Auditor and Inspector 
or a designee, one person appointed by the Governor, two persons appointed by 
the Speaker of the House of Representatives, and two persons appointed by the 
President Pro Tempore of the Senate. 85 O.S.2011, § 376.

5 85 O.S.2011, § 377.

6 The 
exceptions are 85 O.S.2011, § 
380 concerning volunteer firefighters will be superceded effective January 
1, 2015; § 383 concerning warrants, checks, vouchers, etc., § 396 concerning 
non-disclosure of certain information, and §§ 398 and 399 concerning self 
insurance are not repealed; and section 52 of the Act repealed § 378. 2013 Okla. 
Sess. Laws, ch. 254, § 52.

7 In 
Wright the Petroleum Storage Tank Release Indemnity Fund in the State 
Treasury consisted of funds collected from an one-cent per gallon assessment 
upon the sale of motor fuel which the Legislature declared would not become 
state funds at any time. The Wright opinion recognized that a mere 
legislative declaration does not, by itself, remove the public nature of the 
funds. 2007 OK 73 at ¶23, 170
P.3d at 1033.

8 Section 
375.3 clearly expresses legislative intent that CompSource Mutual shall not be 
clothed as an Oklahoma governmental department. Section 375.3, in its entirety, 
is set out in the appendix to this opinion.

9 Private 
insurers pay a 2.25% tax on premiums. 36 O.S.2011, § 624. Since 2010, 
CompSource has paid a 2.25% annual market equalization assessment on 
premiums.

10 As 
a continuation of CompSource, the Act provides that persons who are employed by 
CompSource and participate in the Oklahoma Public Employees Retirement System 
(OPERS) shall, as employees of CompSource Mutual, remain members of OPERS. We 
note this could, if applied, create State liability for retirement benefits 
earned in private employment, an issue not before us today.

11 85 O.S.Supp.2013, § 375.3(H)(1) - 
(12).

12 
Since enactment of the state insurance code in 1957, the statutes have allowed 
governmental bodies to be members of a domestic mutual insurer. 1957 Okla. Sess. 
Laws, p. 307, § 2115 (now codified at 36 O.S.2011, § 2115).

13 A 
mutual insurance company is an incorporated insurer without capital stock or 
shares, and it is owned by its policyholders. 36 O.S.2011, § 2103. Although the 
ownership of the assets of CompSource Mutual is not before us, it appears that 
the policyholders will have responsibility for CompSource's assets held in trust 
for the insured employers and their employees when those trust assets are 
transferred to CompSource Mutual. We note that a mutual insurer is required to 
hold all prepaid premiums and fees in trust, 36 O.S.2011, 2110(A), while § 
2110(B) provides that when the certificate of authority is issued to the mutual 
insurer, all funds so held in trust shall become the funds of the 
insurer.

14 
Okla. Const., art. II, § 31 provides: "The right of the State to engage in any 
occupation or business for public purposes shall not be denied nor prohibited, 
except that the State shall not engage in agriculture for any [purpose] other 
than educational and scientific purposes and for the support of its penal, 
charitable, and educational institutions."

15 
"Major component unit" is a term of art used by the Governmental Accounting 
Standards Board (GASB) for state and local governments which provides guidance 
for basic financial statements and financial reporting considerations. Until 
July of 2012, the major component unit would be included in the government's 
financial report if the legally-separate entity is fiscally dependent on the 
government or the government has operational responsibility for the entity. In 
this case the Board of Managers has operational supervision over CompSource. 
After July of 2012, a major component unit should not be included unless there 
is a financial benefit or burden relationship between the government and the 
component unit. Governmental Audit Quality Center, American Institute of CPAs, 
Implementation Considerations of GASB 61 (2012) available at 
http://www.aicpa.org (search for "considerations of GASB 61"; follow 
"Implementation Considerations of GASB 61" hyperlink). In this case, under 
Moran, there is no benefit or burden relationship between CompSource and 
the State.

16 The 
Oklahoma Constitution, art. X, § 15(A) reads:
A. Except as provided by this section, the credit of the State shall not be 
given, pledged, or loaned to any individual, company, corporation, or 
association, municipality, or political subdivision of the State, nor shall the 
State become an owner or stockholder in, nor make donation by gift, subscription 
to stock, by tax, or otherwise, to any company, association, or 
corporation.

17 
2009 Okla. Sess. Laws, ch. 426, § 21, renumbered from Title 85, § 154 by Okla. 
Sess. Laws 2011, ch. 318, § 88.

18 The 
federal income tax exemption in 26 U.S.C. § 501(c)(27)(B)(iii)(I) and (II) 
provide:
(I) the State makes a financial commitment with respect to such organization 
either by extending the full faith and credit of the State to the initial debt 
of such organization or by providing the initial operating capital of such 
organization, and (II) in the case of periods after the date of enactment of 
this subparagraph, the assets of such organization revert to the State upon 
dissolution or State law does not permit the dissolution of such organization. . 
. .

19 We 
previously assumed original jurisdiction, thereby deciding that judicial 
restraint is inappropriate here. See Keating v. Johnson, 1996 OK 61, 918 P.2d 51.


Citationizer© Summary of Documents Citing This DocumentCite
Name
Level
None Found.Citationizer: Table of AuthorityCite
Name
Level
Oklahoma Attorney General's Opinions CiteNameLevel 2011 OK AG 14, Question Submitted by: The Honorable Mary Fallin, Governor of the State of OklahomaCitedOklahoma Court of Criminal Appeals Cases CiteNameLevel 1999 OK CR 14, 989 P.2d 949, 70 OBJ        1076, State v. YoungDiscussedOklahoma Supreme Court Cases CiteNameLevel 1939 OK 248, 93 P.2d 1092, 185 Okla. 444, O. K. CONSTR. CO. v. BURWELLDiscussed at Length 2001 OK 11, 19 P.3d 276, 72 OBJ        545, FEHRING v. STATE INS. FUNDDiscussed at Length 1936 OK 568, 66 P.2d 45, 179 Okla. 432, BAKER v. TULSA BLDG. & LOAN ASS'N.Discussed 1954 OK 171, 278 P.2d 841, STATE v. DISTRICT COURT OF OKLAHOMA COUNTYDiscussed at Length 1958 OK 282, 333 P.2d 508, STATE INSURANCE FUND v. TARONDiscussed 1959 OK 135, 344 P.2d 562, STATE v. BONEDiscussed at Length 1934 OK 66, 32 P.2d 913, 168 Okla. 337, ATLAS WIRING CO. v. DORCHESTERDiscussed 1966 OK 87, 414 P.2d 276, DRAPER v. STATE BOARD OF EQUALIZATIONDiscussed 1996 OK 61, 918 P.2d 51, 67 OBJ        1680, Keating v. JohnsonDiscussed 2007 OK 73, 170 P.3d 1024, STATE ex rel. WRIGHT v. OKLAHOMA CORPORATION COMMISSIONDiscussed at Length 2008 OK 6, 180 P.3d 1191, LIDDELL v. HEAVNERDiscussed 1924 OK 652, 228 P. 472, 102 Okla. 158, EDWARDS v. CHILDERSDiscussed 2012 OK 75, 298 P.3d 520, ZALOUDEK GRAIN COMPANY v. COMPSOURCE OKLAHOMADiscussed at Length 1975 OK 69, 534 P.2d 1282, MORAN v. STATE EX REL. DERRYBERRYDiscussed at Length 2013 OK 67, IN RE AMENDMENTS TO OKLAHOMA SUPREME COURT RULESCited 1980 OK 60, 610 P.2d 237, Hershel v. University Hospital FoundationDiscussed 1944 OK 215, 151 P.2d 399, 194 Okla. 324, RUCKS-BRANDT CONSTR. CORP. v. SILVERDiscussed 1983 OK 82, 672 P.2d 1153, Vanderpool v. StateDiscussedTitle 36. Insurance CiteNameLevel 36 Ohio St. 624, Report to Chief Officer of Premiums, Membership, Application, and Fees - Payment of Fees and Taxes - PenaltyDiscussed 36 Ohio St. 2103, "Mutual" Insurer DefinedCited 36 Ohio St. 2115, Membership in MutualsCited 36 Ohio St. 3639, Cancellation Requirements - Notice - Reasons to Cancel - Premium IncreasesCitedTitle 51. Officers CiteNameLevel 51 Ohio St. 166, Governmental and Proprietary Functions of Political Subdivisions - Application of ActCitedTitle 74. State Government CiteNameLevel 74 Ohio St. 85.29, Schedule of Amounts of Surety RequiredCitedTitle 85. Workers' Compensation CiteNameLevel 85 Ohio St. 152, Repealed by Laws 1978, HB 1628, c. 97, § 1, eff. October 1, 1978Discussed 85 Ohio St. 375, Renumbered as 85 O.S. § 376.1 by Laws 2013, HB 2201, c. 254, § 54Discussed at Length 85 Ohio St. 376, Renumbered as 85 O.S. § 376.2 by Laws 2013, HB 2201, c. 254, § 54Cited 85 Ohio St. 377, Repealed by Laws 2013, HB 2201, c. 254, § 53, eff. January 1, 2015Cited 85 Ohio St. 380, Volunteer Fire Departments - Volunteer Firefighter Group Insurance PoolCited 85 Ohio St. 382, Repealed by Laws 2013, HB 2201, c. 254, § 53, eff. January 1, 2015Cited 85 Ohio St. 401, Repealed by Laws 2013, HB 2201, c. 254, § 53, eff. January 1, 2015Cited 85 Ohio St. 375.1, Short TitleDiscussed at Length 85 Ohio St. 375.3, CompSource Mutual Insurance Company - Transition - Organization - StatusCited 85 Ohio St. 131, Renumbered as 85 O.S. § 375 by Laws 2011, SB 878, c. 318, § 88Discussed at Length 85 Ohio St. 131a, Renumbered as 85 O.S. § 376 by Laws 2011, SB 878, c. 318, § 88Cited 85 Ohio St. 132, Renumbered as 85 O.S. § 379 by Laws 2011, SB 878, c. 318, § 88Cited 85 Ohio St. 133, Renumbered as 85 O.S. § 381 by Laws 2011, SB 878, c. 318, § 88Cited 85 Ohio St. 134, Renumbered as 85 O.S. § 382 by Laws 2011, SB 878, c. 318, § 88Discussed 85 Ohio St. 135, Renumbered as 85 O.S. § 383 by Laws 2011, SB 878, c. 318, § 88Cited